Citation Nr: 1028611	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-09 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's discharge for the period 
of service from July 1997 to June 2001 is a bar to entitlement to 
Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The appellant had military service from July 1997 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 Administrative Decision by the RO.

In May 2010, the Veteran, sitting at the RO, testified at a Board 
hearing before the undersigned.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The appellant had other than honorable (OTH) service from 
July 1997 to June 2001 due to the sentence imposed by a general 
court martial for wrongfully distributing illegal and controlled 
substances and possession of drug paraphernalia.  

2.  The medical evidence does not demonstrate that the claimant 
was insane at the time he committed the offense.


CONCLUSION OF LAW

The character of the appellant's discharge from July 1997 to June 
2001 is a bar to benefits administered by the VA.  38 U.S.C.A. 
§§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 to 5107 (West 2002)] are not applicable to this claim 
because the appeal turns on a matter of law and not the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16Vet. App. 534, 542 (2002) (the United States Court of 
Appeals for Veterans Claims (Court) found that the VCAA can have 
no effect on appeals that are decided on an interpretation of the 
law as opposed to a determination based on the facts); see also 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

The appellant contends that he was innocent of the charge of 
selling drugs and drug parophanalia during his military service, 
which led to his OTH discharge.  Specifically, he contends that 
he had been taking Ritalin for his diagnosed Attention Deficit 
Disorder (ADD) and that it was stolen from him.  The Veteran also 
indicated that he was a homosexual and asserts that the charges 
were falsely brought against him because of his sexual 
orientation, as indicated on the March 2009 Form 9.

In order to qualify for VA benefits, a claimant must be a 
"[V]eteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Section 101(2) 
of 38 U.S. Code defines a "[V]eteran" as, inter alia, a person 
"who was discharged or released [from service] under conditions 
other than dishonorable." 38 U.S.C.A.  § 101(2).  A claimant 
receiving a discharge under other than honorable conditions may 
be considered to have been discharged under dishonorable 
conditions in certain circumstances.  See 38 U.S.C.A. § 5303 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.12 (2009).

Where VA determines that a person's discharge from service was 
under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based on 
that period of service, is barred.  See Cropper, 6 Vet. App. at 
452-53; 38 C.F.R. § 3.12.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and regulatory bars listed in 38 C.F.R. § 
3.12.  It is provided under 38 C.F.R. § 3.12(d) that a discharge 
or release because of one of the following offenses is considered 
to have been issued under dishonorable conditions: acceptance of 
undesirable discharge in lieu of trial by general court-martial; 
mutiny or spying; offense involving moral turpitude (this 
includes, generally, conviction of a felony); willful and 
persistent misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  
However, if a person was discharged or released by reason of the 
sentence of a general court-martial, only a finding of insanity 
or a decision of a board of correction of records established 
under 10 U.S.C. 1552 can establish basic eligibility to receive 
VA benefits.  38 C.F.R. § 3.12(b)-(d) (emphasis added).

Here, the appellant does not contend nor does the evidence 
suggest that he was "insane" at the time of the offense, which 
led to his OTH discharge.  Therefore, this exception does not 
apply.

Review of the record reveals that the appellant initially filed 
for VA compensation benefits for a sleep disorder in July 2008.  
In an August 2008 administrative decision, the RO determined that 
the appellant's OTH discharge from the military in June 2001 was 
issued under conditions which constituted a bar to the payment of 
VA benefits.  

The service records reflect that the appellant received an 
Article 107 for making a false police report and lying.  He was 
restricted to the barracks for 60 days.  The basis for his bad 
conduct discharge, however, was wrongfully distributing illegal 
and controlled substances (i.e., Ecstasy, Crystal 
Methamphetamine, and Ritalin) and possession of drug 
paraphernalia on or about October 2, 1999 and October 3, 1999.  

The Special Court-Martial Order and Supplemental Order, in part, 
approved the sentence of a four month confinement, forfeiture of 
$250 pay per month for four months, and a bad-conduct discharge.  
Further, the Veteran signed a Statement of Understanding, Marine 
Corps' Policy Concerning Illegal Use of Drugs.

The Board acknowledges the appellant's contentions of innocence, 
duress, and discrimination based on sexual orientation, as 
indicated on his Form 9.  However, the Service Department 
Discharge Review Board or Service Department Board for Correction 
of Military Records is the appropriate venue to raise those 
concerns and to seek revision or correction of his military 
discharge.  

In summary, the Board finds that the evidence shows that the 
appellant was discharged due to a conviction by a summary court 
martial.  The evidence does not show that appellant was insane at 
the time of incidents.  The Board also finds that there is no 
evidence that the appellant's service at that time was otherwise 
characterized as honest, faithful and meritorious.  Given these 
findings, the Board concludes that the appellant is precluded 
from VA benefits by virtue of the character of the OTH discharge.  
The Board is bound by the findings of the military board with 
respect to the character of discharge.  

Finally, the Board notes that the health care related benefits 
authorized by Chapter 17, Title 38, United States Code, may be 
available to persons with other than honorable discharges for 
disability incurred or aggravated during service.  See 38 C.F.R. 
§ 3.360 (2009).  Accordingly, although the appellant's receipt of 
VA compensation benefits has been barred by the above decision, 
he may still seek VA health care for any disability he asserts 
was the result of his military service.  Id.

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits based on 
his period of military service.  Consequently, the appellant has 
no legal entitlement to VA benefits based on disease or injury, 
and his claim must be denied as a matter of law.  See 38 C.F.R. 
§ 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the law is dispositive of the instant case, the 
benefit of the doubt rule is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

The discharge under OTH conditions constitutes a bar to VA 
benefits, and the claim is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


